DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 2004/0265446 A1) in view of Man et al (US 2005/0159324 A1). 
In regard to claim 1, 2, 4-7 and 13, McNaughton discloses that an opened eviscerated carcass is subjected to inside-outside washing (IOBW) with water treated with at least one 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). Preferably, water treated with at least one DBDAH is brought into contact with a defeathered poultry carcass before the carcass has been opened, and after a period of time during which the carcass remains wet with treated water thereon, the carcass is opened and eviscerated. Then the opened, eviscerated carcass is subjected to IOBW with water treated with DBDAH. Preferably, after the IOBW treatment, the carcass is subsequently subjected to chilling in a chill tank in 
Hence, McNaughton meets the limitations of claims 1, 2, 4-7 regarding treatment/washing of poultry with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH).  
In regard to claim 13, McNaughton discloses that an opened eviscerated carcass is subjected to inside-outside washing (IOBW) with water treated with at least one 1,3-dibromo-5,5-dialkylhydantoin (DBDAH).
McNaughton is silent as to the composition comprising amine oxide.
Man et al discloses methods for reducing microbial contamination on poultry, or on surfaces used in processing poultry, employing compositions including medium chain peroxycarboxylic acid, and to the compositions. The methods include applying a medium chain peroxycarboxylic acid composition to poultry or to the surfaces. (Abstract).
Man et al discloses including amine oxides and/or betains into the antimicrobial composition for treating poultry in order to form foaming or gelled versions of the antimicrobial composition:
[0065] Foam Treating Poultry 
[0066] In another alternative embodiment of the present invention, the poultry product can be treated with a foaming version of the composition. The foam can be prepared by mixing foaming surfactants with the washing solution at time of use. The foaming surfactants can be nonionic, anionic or cationic in nature. Examples of useful surfactant types include, but are not limited to the following: alcohol ethoxylates, alcohol ethoxylate carboxylate, amine oxides, alkyl sulfates, alkyl ether sulfate, sulfonates, quaternary ammonium compounds, alkyl sarcosines, betaines and alkyl amides. The foaming surfactant can be mixed at time of use with the washing solution. Use solution levels of the foaming agents is from about 50 ppm to about 2.0 wt-%. At time of use, compressed air can be injected into the mixture, then applied to the poultry product 
[0067] Gel Treating Poultry 
[0068] In another alternative embodiment of the present invention, the poultry product can be treated with a thickened or gelled version of the composition. In the thickened or gelled state the washing solution remains in contact with the poultry product surface for longer periods of time, thus increasing the antimicrobial efficacy. The thickened or gelled solution will also adhere to vertical surfaces. The composition or the washing solution can be thickened or gelled using existing technologies such as: xanthan gum, polymeric thickeners, cellulose thickeners or the like. Rod micelle forming systems such as amine oxides and anionic counter ions could also be used. The thickeners or gel forming agents can be used either in the concentrated product or mixing with the washing solution, at time of use. Typical use levels of thickeners or gel agents range from about 100 ppm to about 10 wt-%. 

  Man et al discloses including amine oxides into the antimicrobial composition ([0066], [0068], [0150], [0152], [0153], [0160], [0312], [0381]).
In regard to the specific amine oxides and claims 8-12, Man et al discloses:
[0153] Useful water soluble amine oxide surfactants are selected from the octyl, decyl, dodecyl, isododecyl, coconut, or tallow alkyl di-(lower alkyl) amine oxides, specific examples of which are octyldimethylamine oxide, nonyldimethylamine oxide, decyldimethylamine oxide, undecyldimethylamine oxide, dodecyldimethylamine oxide, isododecyldimethyl amine oxide, tridecyldimethylamine oxide, tetradecyldimethylamine oxide, pentadecyldimethylamine oxide, hexadecyldimethylamine oxide, heptadecyldimethylamine oxide, octadecyldimethylaine oxide, dodecyldipropylamine oxide, tetradecyldipropylamine oxide, hexadecyldipropylamine oxide, tetradecyldibutylamine oxide, octadecyldibutylamine oxide, bis(2-hydroxyethyl)dodecylamine oxide, bis(2-hydroxyethyl)-3-dodecoxy-1-h- ydroxypropylamine oxide, dimethyl-(2-hydroxydodecyl) amine oxide, 3,6,9-trioctadecyldimethylamine oxide and 3-dodecoxy-2-hydroxypropyldi-(2- -hydroxyethyl) 
Both references are directed to the reduction of microbial contamination of poultry carcasses. One of ordinary skill in the rat would have been motivated to modify McNaughton in view of Man et al and to include amine oxides into the antimicrobial composition as a conventional component in the antimicrobial composition for poultry carcass processing.
One of ordinary skill in the rat would have been motivated to modify McNaughton in view of Man et al and to include amine oxides and/or betains into the antimicrobial composition in order to form either foaming or gel version of composition as suggested by Man et al. One of ordinary skill in the rat would have been motivated to do so in order to increase the time of contact of antimicrobial solution with the poultry product surface, thus increasing the antimicrobial efficacy, as suggested by Man et al. One of ordinary skill in the art would have been motivated to do so in order to ensure that antimicrobial solution also adheres to vertical surfaces as suggested by Man et al.  One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to include amine oxides and/or betains into the antimicrobial composition in order to further improve poultry carcass processing.
In regard to claims 14 and 24, McNaughton discloses that the composition provides bromine residual in the range of about 3 to about 150 ppm (wt/wt) as free bromine, and preferably in the range of about 50 to about 100 ppm (wt/wt) as free bromine ([0029], [0032], [0034], [0035]).
In regard to claim 15, McNaughton discloses:
As seen from the above, in the practice of this invention bromine-based microbiocidal aqueous solutions of at least one 1,3-dibromo-5,5-dialkylhydantoin are employed in multiple stages. These solutions are formed by dissolving one or more 1,3-dibromo-5,5-dialkylhyd- antoins in water. Preferred are 1,3-dibromo-5,5-dialkylhydantoins in which one of the alkyl groups is a methyl group and the other alkyl group contains in the range of 1 to about 4 carbon atoms. Thus these preferred biocides comprise 1,3-dibromo-5,5-
Hence, McNaughton discloses 1,3-dibromo-5,5-dimethylhydantoin and meets the limitation of claim 15.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
On page 2 of the Reply to the Final Office action mailed 12/07/2020, Applicant states the following:
Man et al, teaches that a medium-chain peroxycarboxylic acid must be used, optionally with an additional biocide, McNaughton teaches dibromodialkylhydantoins alone as the biocide. The dibromodialkylhydantoins of McNaughton are incompatible with the prima facie case of obviousness has not been established. Evidence of the incompatibility of these biocides is demonstrated in the accompanying Declaration under 37 C.F.R. §1.132.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Man is not relied upon as a teaching of medium chain peroxycarboxylic acid. Man is not relied upon as a teaching of additional antimicrobial agents. Man is relied upon as a teaching of addition of amine oxides and/or betaines into the antimicrobial composition for the treatment of poultry. McNaughton is relied upon as a teaching of treatment/washing of poultry with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). 
Man et al discloses methods for reducing microbial contamination on poultry, or on surfaces used in processing poultry, employing compositions including medium chain peroxycarboxylic acid. Man et al discloses including amine oxides and/or betaines into the antimicrobial composition for treating poultry in order to form foaming or gelled versions of the antimicrobial composition:
[0065] Foam Treating Poultry 
[0066] In another alternative embodiment of the present invention, the poultry product can be treated with a foaming version of the composition. The foam can be prepared by mixing foaming surfactants with the washing solution at time of use. The foaming surfactants can be nonionic, anionic or cationic in nature. Examples of useful surfactant types include, but are not limited to the following: alcohol ethoxylates, alcohol ethoxylate carboxylate, amine oxides, alkyl sulfates, alkyl ether sulfate, sulfonates, quaternary ammonium compounds, alkyl sarcosines, betaines and alkyl amides. The 
[0067] Gel Treating Poultry 
[0068] In another alternative embodiment of the present invention, the poultry product can be treated with a thickened or gelled version of the composition. In the thickened or gelled state the washing solution remains in contact with the poultry product surface for longer periods of time, thus increasing the antimicrobial efficacy. The thickened or gelled solution will also adhere to vertical surfaces. The composition or the washing solution can be thickened or gelled using existing technologies such as: xanthan gum, polymeric thickeners, cellulose thickeners or the like. Rod micelle forming systems such as amine oxides and anionic counter ions could also be used. The thickeners or gel forming agents can be used either in the concentrated product or mixing with the washing solution, at time of use. Typical use levels of thickeners or gel agents range from about 100 ppm to about 10 wt-%. 

  Both references are directed to the reduction of microbial contamination of poultry carcasses. One of ordinary skill in the rat would have been motivated to modify McNaughton in view of Man et al and to include amine oxides into the antimicrobial composition as a conventional component in the antimicrobial composition for poultry carcass processing.
One of ordinary skill in the rat would have been motivated to modify McNaughton in view of Man et al and to include amine oxides and/or betaines into the antimicrobial composition in order to form either foaming or gel version of composition as suggested by Man et al. One of ordinary skill in the rat would have been motivated to do so in order to increase the time of contact of antimicrobial solution with the poultry product surface, thus increasing the antimicrobial efficacy, as suggested by Man et al. One of ordinary skill in the art would have been motivated to do so in order to ensure that 
Applicants have submitted a Declaration under 37 C.F.R. § 1.132 by Eric W. Liimatta, Ph.D. The Declaration presents data showing activity of various biocides:

    PNG
    media_image1.png
    232
    802
    media_image1.png
    Greyscale

Declaration states that:

    PNG
    media_image2.png
    537
    905
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    1162
    media_image3.png
    Greyscale

In response to Applicant’s arguments regarding the Declaration under 37 C.F.R. § 1.132 by Eric W. Liimatta, Ph.D., it is noted that neither the closest prior art, McNaughton (US 2004/0265446 A1), nor the secondary prior art, Man et al (US 2005/0159324 A1), are relied upon as a teaching of combination of peroxyacetic acid (PAA) and 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). None of the prior art reference are relied upon as a teaching of peroxyacetic acid (PAA) either alone or in combination with HOBr or bleach. As stated above, McNaughton is relied upon as a teaching of treatment/washing of poultry with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). Man is relied upon as a teaching of addition of amine oxides and/or betaines into the antimicrobial composition for the treatment of poultry. 
In this case, Applicants have not presented any evidence of unexpected properties in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791